Name: Commission Regulation (EEC) No 2361/93 of 26 August 1993 fixing the import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 217/4 Official Journal of the European Communities 27. 8 . 93 COMMISSION REGULATION (EEC) No 2361/93 of 26 August 1993 fixing the import levies on live cattle and on beef and veal other than frozen that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and in particular Article 12 (8) thereof, Whereas the import levies on live cattle and on beef and veal other than frozen were fixed by Commission Regula ­ tion (EEC) No 1 743/93 (3), as amended by Regulation (EEC) No 2005/93 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1743/93 to the quota ­ tions and other information known to the Commission HAS ADOPTED THIS REGULATION : Article 1 The import levies on live cattle and on beef and veal other than frozen shall be as specified in the Annex hereto. Article 2 This Regulation shall enter into force on 6 September 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 August 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28 . 6 . 1968, p . 24. 0 OJ No L 18, 27. 1 . 1993, p . 1 . 0 OJ No L 161 , 2. 7. 1993, p . 20 . (4) OJ No L 182, 24. 7. 1993 , p . 40 . 27. 8 . 93 Official Journal of the European Communities No L 217/5 ANNEX to the Commission Regulation of 26 August 1993 fixing the import levies on live cattle and on beef and veal other than frozen (ECU/100 kg) Croatia / Slovenia / Bosnia-Herzegovina / CN code the territory of the Austria (4) Sweden/Switzerland Other third countries (2) former Yugoslav Republic of Macedonia (3)  Live weight  0102 90 05  17,086 5,048 131,433 (') 0102 90 21  17,086 5,048 131,433 (l) 0102 90 29  17,086 5,048 131,433 (') 0102 90 41  17,086 5,048 131,433 (')(*) 0102 90 49  17,086 5,048 131,433 (') 0102 90 51 23,058 17,086 5,048 131,433 (') 0102 90 59 23,058 17,086 5,048 131,433 (') 0102 90 61  17,086 5,048 131,433 ( l) 0102 90 69  17,086 5,048 131,433 (') 0102 90 71 23,058 17,086 5,048 131,433 (') 0102 90 79 23,058 17,086 5,048 131,433 (')  Net weight  0201 10 00 43,811 32,464 9,591 f) 249,723 00 0201 20 20 43,811 32,464 9,59If) 249,723 0 0 0201 20 30 35,049 25,971 7,673 f) 199,778 00 0201 20 50 52,573 38,957 1 1,509 f) 299,667 0 0 0201 20 90  48,696 14,387 0 374,583 ( l)0 0201 3000  55,701 16,456 0 428,471 ('jo 0206 10 95  55,701 16,456 428,471 (') 0210 20 10  48,696 14,387 374,583 0210 20 90  55,701 16,456 428,471 0210 90 41  55,701 16,456 428,471 0210 90 90  55,701 16,456 428,471 1602 50 10  55,701 16,456 428,471 1602 90 61  55,701 16,456 428,471 (') In accordance with amended Regulation (EEC) No 715/90, levies are not applied to products imported directly into the French overseas departments, originating in the African, Caribbean and Pacific States . (2) No import levy applies to OCT originating products according to Article 101 (1 ) of Decision 91 /482/EEC. (3) This levy is applicable only to products complying with the provisions of Commission Regulation (EEC) No 185/93 . (4) This levy is applicable only to products complying with the provisions of the Agreement between the EEC and Austria (OJ No L 1 1 1 , 29 . 4. 1992, p. 21 ). if) Products falling within this code, imported from Poland, the territories of the ex Czech and Slovak Federal Republic or Hungary under the Interim Agree ­ ments concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Commission Regula ­ tion (EEC) No 3589/92 have been presented, are subject to the levies set out in the Annex to that Regulation . (') Products falling within this code, imported from Poland, the territories of the ex Czech and Slovak Federal Republic or Hungary under the Interim Agree ­ ments concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Commission Regula ­ tion (EEC) No 247/93 (OJ No L 28, 5. 2. 1993, p. 39) have been presented, are subject to the levies set out in the Annex to that Regulation . 0 The levy may be reduced in accordance with the Agreement between the Community and Sweden (OJ No L 109, 1 . 5. 1993, p. 59) and Regulation (EEC) No 1180/93.